        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

DANIEL CARPENTER and                                 :
GRIST MILL CAPITAL, LLC,                             :       No. 3:13-cv-563 (SRU)
                                                     :
                                Plaintiffs,          :
                                                     :
vs.                                                  :
                                                     :
COMMISSIONER, INTERNAL REVENUE                       :       December 14, 2020
SERVICE, JOHN KOSKINEN, SHAUN                        :
SCHRADER, VICTOR SONG, and JANE                      :
AND JOHN DOES 1 TO 72,                               :
                                                     :
                                Defendants.          :

                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated November 23, 2020 (ECF 167), the Plaintiffs Daniel

Carpenter and Grist Mill Capital, LLC (“GMC”) and the Defendant United States of America

hereby submit this Joint Status Report.

       A. Background

             1. IRS-CI Seizures:

       Plaintiffs’ request for return of property, which appears in their original Complaint filed

on April 19, 2013 (ECF 1), pertains to property seized on April 20, 2010 by the IRS-CI during a

warrant search at Plaintiffs’ offices in Simsbury, including 322 boxes of documents and some

software, and mirror images of a number of computers and servers. That investigation closed in

January 2016 with no indictment. (See Koskinen App’t Br. at 11, copied in relevant part in ECF

143 at 4).

             2. DOL Seizures:

       In May 2011, while the IRS-CI investigation was still open, the Department of Labor

(“DOL”) re-seized a subset of the items in IRS-CI’s custody pursuant to a grand jury subpoena
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 2 of 10




and a search warrant issued in an unrelated investigation in the District of Connecticut. (Watzka

2017 Decl. ¶ 5, ECF 141-4.) In May 2011, the DOL also executed other federal warrants to

search Plaintiffs’ offices and to copy the images of the 11 computers or servers, one thumb drive,

and one external hard drive previously searched and imaged by the IRS. In May 2014, Plaintiffs

filed an action asserting Bivens claims against certain DOL agents and seeking return of all

property “seized by the government.” (Carpenter v. Allen, No. 3:14-cv-00741-KAD, ECF 1.)

That case was stayed until November 2020. (See id., ECF 53.) Additionally, the DOL

investigation resulted in criminal proceedings (Chatigny, J., presiding) and judgment against Mr.

Carpenter, from which Mr. Carpenter took a merits appeal and also appealed from the order of

restitution. (See 3:13-cr-00226-RNC.) The merits appeal is now final, since the Second Circuit

affirmed and the Supreme Court denied certiorari.

           3. Relevant Proceedings in this Action

       The Court ordered the return of 316 of the 322 boxes seized on June 4, 2015 (ECF 55)

(“41(g) Order”),1 but stayed that order on February 5, 2016 (ECF 63). The government appealed

from the Rule 41(g) Order and, following oral argument, the Second Circuit remanded on August

23, 2017 for the Court to consider “changed circumstances,” observing that

       the parties’ disagreement regarding return of the documents appeared to have
       narrowed. The Government noted that, subject to chain of custody concerns, it
       objects only to returning documents relevant to the criminal proceedings.
       Plaintiffs’ counsel acknowledged that they do not object to the retention of these
       documents as long as the criminal proceedings are pending, and that plaintiffs
       currently seek only the return of documents not relevant to the criminal
       proceedings.



1
  At the time, the Court found that 4 boxes had been returned to Plaintiffs, and 2 boxes were
being used for the DOL-related criminal proceedings, leaving 316 boxes that the Court ordered
to be returned. (See ECF 55 at 4-5, 8-16, and n. 4.) The Court also ordered the government to
“destroy any and all copies, electronic or otherwise, of all non-responsive documents (including
computer ‘mirror images’) seized during the April 20, 2020 search.” (Id. at 16.)
                                                2
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 3 of 10




(2d Cir. Mandate, ECF 126.)

       Thereafter, on November 14, 2017, this Court granted the motion to dismiss by one of the

two defendants (Kathy Enstrom). On March 22, 2018, Plaintiffs filed a motion to lift the stay of

the 41(g) Order. (ECF 142.) On March 29, 2018, the Court granted the motion for summary

judgment by the other defendant (Shaun Schrader). (ECF 144.) On June 22, 2018, the Court

denied the motion to lift the stay of the 41(g) Order pending resolution of Plaintiffs’ appeal from

the dismissal of the Bivens claims in this case, and Mr. Carpenter’s appeal in the criminal case.

(ECF 151.)

       B. Current Location of Seized Materials

       The parties have reduced the dispute to the following 29 items. This list was first

reported in the parties’ Joint Status Report dated January 10, 2018 (ECF 140). The government

has confirmed that the location is unchanged since then:

        Box                                       Defendant’s position
 1)     32                                        At DOL
 2)     35                                        At DOL
 3)     36                                        At DOL
 4)     37                                        At DOL
 5)     38                                        At DOL
 6)     54                                        At DOL
 7)     75                                        At DOL
 8)     90                                        At DOL
 9)     91 (software and related documents)       Originally held by IRS-CI; location unknown
 10)    103                                       DOL holding part of contents; part returned
 11)    121                                       DOL holding part of contents; part returned
 12)    124                                       At DOL
 13)    128                                       At DOL
 14)    145                                       DOL holding part of contents; part returned
 15)    205                                       At DOL
 16)    237                                       At DOL
 17)    238                                       At DOL
 18)    239                                       At DOL
 19)    243                                       At DOL
 20)    247                                       At DOL
 21)    249                                       At DOL

                                                 3
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 4 of 10




 22)     253                                        At DOL
 23)     287                                        DOL holding part of contents; part returned
 24)     291                                        At DOL
 25)     293                                        At DOL
 26)     300                                        DOL holding part of contents; part returned
 27)     308                                        DOL holding part of contents; part returned
 28)     Electronic Copies                          IRS-CI maintains a hard drive containing
                                                    scanned copies of documents
 29)     Mirror images of servers and drives        At IRS-CI


        C. Partial Agreement

        Given that Box 91 is lost, it appears there is nothing to be done with that. The IRS has

detailed that Box 91 contained Peachtree accounting software that presumably was thrown out.

        Additionally, the IRS-CI intends to destroy the hardware containing Items 28 and 29

above, which consist of scanned copies of all the seized documents and mirror images of 11 hard

drives, one thumb drive, and one external hard drive. Items 28 and 29 are digital copies created

by IRS-CI and stored on its own hardware; IRS-CI did not seize any physical computer hardware

during the April 20, 2010 search. While Plaintiffs agree that the IRS-CI should not retain the

digital images and copies, Plaintiffs object to their destruction and request that they be returned.

        D. Disagreement

        The parties disagree about (1) whether Items 28 and 29 should be returned or destroyed,

and (2) whether the boxes of documents initially seized by IRS-CI that were subsequently re-

seized by DOL, and are currently in DOL custody (see Items 1 through 8 and 10 through 27 in

the above list), are subject to Rule 41(g) relief in this action.

            1. Plaintiffs’ Position:

        Rule 41(g) provides, in part, that “A person aggrieved by an unlawful search and seizure

of property or by the deprivation of property may move for the property’s return.” Fed. Crim. R.

P. 41(g). The rule provides a mechanism for enforcing a fundamental policy that the government

                                                   4
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 5 of 10




has an affirmative duty to “promptly” return seized, non-contraband property “against which no

Government claim lies.” See United States v. Wilson, 540 F.2d 1100, 1103 (D.C. Cir. 1976); see

also United States v. David, 131 F.3d 55, 59 (2d Cir. 1997) (“It is well settled that upon the

termination of criminal proceedings, seized property, other than contraband, should be returned

to the rightful owner.”)

       Here, the government has acknowledged that the IRS-CI investigation closed in January

2016, almost five years ago. (See Koskinen App’t Br. at 11, copied in relevant part in ECF 143

at 4.) Despite that, the government argued to the Second Circuit and this Court that it was

entitled to retain complete copies of the seized materials, and additional boxes re-seized by the

DOL, to protect against chain-of-custody issues in the criminal proceedings that resulted from

the DOL investigation. If that ever was a colorable basis for retaining the materials, it cannot be

any longer, given the government’s acknowledgement that the merits of the criminal proceedings

are now final on appeal. (See Joint Status Report, ECF 166.) Thus, the government has an

affirmative duty to return the materials. See United States v. Wilson, supra. In fact, the

government, through Attorney Mark S. Determan of the DOJ, conceded that principle during

argument at the Second Circuit on June 15, 2017:

       MR. DETERMAN:           We’re not denying that, after the criminal case is done, that
                               Plaintiffs have a right to sole possession of their records.

       JUDGE CALABRESI: Of everything including the copies?

       MR. DETERMAN:           Yes, Your Honor.

(See ECF 149 at 4-5, transcribing a portion of the oral argument.)

       What remain is the question of (a) whether the government may destroy the digital

materials despite Plaintiffs’ specific request that they be returned, rather than destroyed, and (b)

whether Plaintiffs’ 41(g) motion for return of property “seized by the government . . . 322 boxes”

                                                  5
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 6 of 10




on April 20, 2010 (IRS-CI agents) encompasses documents subsequently re-seized by DOL

agents in May 2011.

       Regarding whether the government may destroy the materials over Plaintiffs’ objection,

Plaintiffs’ motion expressly seeks “return” of the seized materials (see Complaint, ECF 1; TAC

ECF 114), and Rule 41(g) expressly recognizes the right to a “return” of seized property. Fed. R.

Crim. P. 41(g). Although the word “destroy” appears in the Advisory Notes, it refers to the

Court’s discretion to fashion relief, and does not empower the government to destroy materials

over the movant’s objection. See Fed. R. Crim. P. 41 advisory committee’s note (1989

amendments) (“In some circumstances ... equitable considerations might justify an order

requiring the government to return or destroy all copies of records that it has seized.”).

Furthermore, the right to return of seized property extends to copies, and the Court has clear

authority under Rule 41(g) to order the return of copies. See id.; see also United States v.

Comprehensive Drug Testing, Inc., 621 F.3d 1162, 1174 (9th Cir. 2010) (“Rule 41(g) does

indeed contemplate that district judges may order the return of the originals, as well as any

copies, of seized evidence.”). The government expressly conceded that point during argument at

the Second Circuit on June 15, 2017, per the transcript excerpt above. (See ECF 149 at 4-5.)

       Next, regarding whether the Rule 41(g) motion extends to documents initially seized by

IRS-CI and then re-seized by the DOL, Plaintiffs’ motion expressly seeks return of property

“seized by the government . . . 322 boxes” on April 20, 2010. Whether the boxes are in the

custody of IRS-CI or DOL is a distinction without a difference, and does not affect this Court’s

authority under Rule 41(g) to order their return. In fact, this Court already ordered their return

on June 4, 2015. (See ECF 55 at 4-5, 8-16.) Although the Court stayed enforcement of that

order due to potential complications with the DOL-related criminal proceedings (see ECF 63 and



                                                  6
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 7 of 10




ECF 151), the merits of those proceedings are now final. The government is obligated to return

the materials; the pending Rule 41(g) motion clearly encompasses those materials; and the Court

has the authority to order their return pursuant to Rule 41(g). Plaintiffs respectfully submit that

their Rule 41(g) motion, pending since April 19, 2013, should be fully granted.

           2. Government’s Position:

       The United States submits that no case or controversy remains before the Court. The

Plaintiffs’ operative complaint in this action seeks “an order requiring that the material seized be

returned to its rightful owner(s).” (ECF 114 at 9). That already has happened. As explained at

length in their Opposition to Plaintiffs’ Motion to Lift Stay (ECF 145), the Defendants have not

had custody or control of the documents at issue in Plaintiffs’ motion since at least June 16,

2011. (Id. at 145, citing ECF 40-1 at 2 & 141-1 at ¶ 18.) Of the 322 boxes of original

documents seized by IRS-CI on April 20, 2010, 320 of them were returned pursuant to a

settlement agreement in earlier Rule 41(g) proceedings and an order of the United States District

Court for the Eastern District of Wisconsin. (Id.) The investigators retained two original boxes

under a subsequent agreement with Carpenter’s Wisconsin counsel. (Id.) The parties now agree

that the Defendants do not have custody of any original documents. Plaintiffs are not “aggrieved

… by the deprivation of property,” so the equitable relief request by Plaintiffs – and that

permitted by Rule 41(g) – is moot.

       Although Rule 41(g) does not contemplate the return or destruction of copies of property,

IRS-CI intends to destroy all of its hardware on which images of evidence seized on April 20,

2010 are maintained. However, Plaintiffs are not entitled to the turnover of the Government’s

hardware on which those images are contained. They cannot dictate the Government’s evidence

retention policies, and Rule 41(g), which is the sole basis of a sovereign immunity waiver here,



                                                 7
        Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 8 of 10




speaks only to the return of an individual’s property. Rule 41(g) does not permit an order for the

turnover of the Government’s own property that contains images of an individual’s property.

       To the extent that Plaintiffs seek the return of property in DOL custody, the Defendants

here do not have custody or control of those items, and such a request is duplicative of a motion

by Plaintiffs in a civil lawsuit against DOL officials pending before another session of this Court.

(See Carpenter v. Allen, No. 3:14-cv-00741-KAD, ECF 1 at 8-9.) Moreover, Plaintiffs’ request

is contrary to their June 15, 2017 statement to the Second Circuit in connection with this Rule

41(g) proceeding that, “Mr. Carpenter is trying to get the return of all documents that aren’t

plausibly related to the Department of Labor prosecution pending in the District of Connecticut

right now, and that includes copies.” (ECF 145 at 11.) Plaintiffs’ action here challenged the

conduct of IRS-CI agents and government officials in connection with the April 20, 2010 search

warrant execution and sought the return of documents seized during that search. It cannot now

be used to compel the return of documents subsequently seized through a grand jury subpoena

and search warrants issued in a separate investigation and held by non-parties.

       E. Next Steps

       Plaintiffs intend to file a motion to lift the stay on the Court’s prior Rule 41(g) order

(ECF 55) and for final adjudication of their Rule 41(g) motion.



       Respectfully submitted,

 THE PLAINTIFF                                       THE DEFENDANT
 DANIEL CARPENTER                                    UNITED STATES OF AMERICA

 By: /s/ Jeffrey P. Nichols                          RICHARD E. ZUCKERMAN
     David A. Slossberg (ct13116)                    Principal Deputy Assistant Attorney General
     Jeffrey P. Nichols (ct29547)
     HURWITZ SAGARIN SLOSSBERG &                     /s/ Jordan A. Konig
     KNUFF, LLC                                      JORDAN A. KONIG (phv07255)

                                                 8
     Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 9 of 10




   147 North Broad Street               Trial Attorney, Tax Division,
   Milford, CT 06460-0112               U.S. Department of Justice
   Telephone: (203) 877-8000            P.O. Box 55
   Fax: (203) 878-9800                  Washington, D.C. 20044
   JNichols@hssklaw.com                 (202) 305-7917 (phone)
   DSlossberg@hssklaw.com               (202) 514-5238 (fax)
                                        Jordan.A.Konig@usdoj.gov
THE PLAINTIFF
GRIST MILL CAPITAL, LLC

By: /s/ Jonathan J. Einhorn
    JONATHAN J. EINHORN, ESQ.
    129 Whitney Avenue
    New Haven, Connecticut 06510
    Federal Bar No. ct00163
    203-777-3777
    einhornlawoffice@gmail.com




                                    9
       Case 3:13-cv-00563-SRU Document 168 Filed 12/14/20 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       This is to certify that on December 14, 2020 a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system and

by mail to all parties that are unable to accept electronic filing. Parties may access this filing

through the Court’s electronic system.

                                                   /s/ Jeffrey P. Nichols
                                                   Jeffrey P. Nichols




                                                  10
